Citation Nr: 1117742	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  03-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	D. L. Bonner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.

This appeal arises to the Board of Veterans Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for diabetes mellitus.

This Board remanded the case in May 2004 and December 2006.  In September 2007, the Board denied the claim.  In an order issued on August 10, 2010, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated the decision and remanded the case back to the Board.

The appeal is REMANDED to the RO (private attorney representation).  VA will notify the Veteran if further action is required of him.


REMAND

The National Personnel Records Center (hereinafter: NPRC) has indicated that the Veteran's service records are lost, due to fire.  Where the records are lost in this fashion, VA has a heightened duty to consider the benefit of the doubt doctrine, set forth at 38 U.S.C. 5701, and to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 366-67 (1991).  

The August 2010 memorandum decision of the Court reflects that the parties argued-and the Court agreed-that VA's prior development of the case was deficient and that Board remand instructions were not satisfactorily accomplished, which resulted in a Stegall violation.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance).

To comply with the Court order, the RO must review the Board's May 2004 remand instruction and again perform a search for "alternate sources" of relevant service treatment records.  The pertinent May 2004 Board remand action item states: 

Alternate sources for the appellant's service medical records such as morning reports, sick reports, and Surgeon General's Office records should be searched in an effort to obtain the appellant's service medical records.  The appellant should be requested to provide any service medical records within his possession and to identify any other possible sources of such service medical records.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.

In January 2006, the Veteran reported that he has served at the following locations: Fort Leonard Wood, Missouri; Fort Sill, Oklahoma, Bumholder, Federal Republic of Germany (FRG) [note: this, likely, is U.S. Army Garrison (USAG) Baumholder]; Griffenweir, FRG [note: this, likely, is USAG Grafenwoehr]; and at Wildflecken, FRG [a former US Army training base in the Fulda Gap area that had once been a Third Reich army training area and prisoner of war camp].  Thus, the search should include any relevant treatment records from those locations from November 1955 to November 1957. 

A November 2004 response from NPRC reflects that no Surgeon General's Office records were located for this Veteran; however, it is unclear whether the NPRC searched for Surgeon General's Office records for the locations mentioned in the paragraph above.  

VA's duty to assist, as set forth at 38 U.S.C.A. § 5103A (b) (1), includes making reasonable effort to obtain relevant records, if the claimant adequately identifies those records and authorizes VA to obtain them for him.  Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Where a Federal agency maintains the record, VA shall continue to search unless it is reasonably certain that such records do not exist or that further effort to obtain the records would be futile.  38 U.S.C.A. § 5103A (b) (3); 38 C.F.R. § 3.159 (e).  If VA cannot obtain the record after making a reasonable effort, VA must notify the Veteran of that fact.  38 U.S.C.A. § 5103A (b) (2); 38 C.F.R. § 3.159 (e).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should search for any available treatment reports, morning reports, sick reports, and Surgeon General's Office reports.  The maximum time frame for this search is from November 1955 through November 1957.  The locations that need be searched are: 

Fort Leonard Wood, Missouri 
Fort Sill, Oklahoma 
USAG Baumholder, FRG
USAG Grafenwoehr, FRG
USAG Wildflecken, FRG

2.  All efforts to obtain these records should be documented.  Negative responses should be documented.

3.  After the development requested above has been completed to the extent possible, the RO should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his attorney should be furnished an SSOC and given an opportunity to respond thereto.  If any requested record is not found, the SSOC must inform the Veteran that after making a reasonable effort, VA could not obtain the record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


